Citation Nr: 1418016	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1986.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board most recently remanded this case in July 2013.  The Board finds that the remand orders have not been complied with and therefore, the case must again be remanded.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In November 2012, the Board remanded the Veteran's claim of service connection for a left ankle disorder in order to obtain an adequate VA examination.  The November 2012 remand specifically directed the subsequent VA examination report to address the Veteran's competent lay statements that he experienced continuous symptoms of left ankle pain since an in-service injury to his ankle in 1979.  

Under the directives of the November 2012 remand, the Veteran was afforded a January 2013 VA examination that determined there was no evidence of a nexus, a lack of chronicity of care or symptomatology since injury, and lack of chronic residuals since a left ankle condition was noted in 2000.  The January 2013 VA examination report found sufficient medical evidence to link the Veteran's left ankle disorder to morbid obesity and age-related changes.

In a July 2013 remand, the Board found the January 2013 VA examination report inadequate because it was unclear from the opinion provided whether all evidence pertinent to the claim was reviewed and considered.  The July 2013 Board remand directed the Appeals Management Center to arrange for an addendum opinion that specified all records that were reviewed in preparation of the VA opinion.  The July 2013 remand directed the VA addendum opinion to specifically address VA treatment notes dated January 1993, January 2003, October 2004, June 2006, and August 2007, that demonstrated evidence of an old left ankle injury and fracture.

The subsequent October 2013 addendum opinion provided a detailed account of the records that were reviewed by the VA examiner.  The October 2013 opinion noted an August 2007 VA treatment note that found evidence of an old, healed fracture in the left ankle, but only discussed "significant comorbidities of morbid obesity, diabetes, and vascular insufficiency."  Further, the October 2013 VA examiner opined that age-related changes, morbid obesity, and a "possibility" of an old left ankle injury caused or aggravated the Veteran's arthritis.  The examiner noted "[t]here is a possibility of an intercurrent left ankle injury that cannot be determined or rule out due to lack of medical evidence.  However, the veteran's obesity alone is the single most important risk factor...and is sufficient biomechanical cause for his current left ankle condition."  

The Board finds the October 2013 VA addendum opinion failed to provide a rationale that adequately addressed positive evidence of record noting a correlation between the Veteran's left ankle arthritis and an in-service injury, to include evidence specifically cited by the prior Board remand.  In addition, the VA examiner's conclusion that obesity alone was sufficient to cause a left ankle condition is inadequate as service connection does not require that military service be the only cause of a current disability.  Therefore, the opinion failed to adequately explain the assertion that an intercurrent ankle injury could not be determined, notably what medical evidence would be required to formulate a conclusive opinion as to why the Veteran's in-service ankle injury could not have been one of multiple causes of the Veteran's left ankle disorder.  The Board notes that a speculative opinion that is not supported by a rationale is also inadequate.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  

The October 2013 VA addendum opinion also failed to comply with a November 2012 Board remand that directed the examiner to address the Veteran's competent lay statements of continuous left ankle symptoms since a 1979 in-service injury when determining that there was "a lack of chronicity of complaints or care for any left ankle condition from military discharge until about 1993."  The October 2013 opinion noted that the Veteran reported no limited duty after a cast was removed from his left ankle in 1979 and found no report of "any recurrent 'broken' ankle."   Additionally, the opinion noted that "he first made complaints or had medical care of his left ankle condition about 7 years after military discharge and this indicates a lack of chronicity of complaints or care since military discharge."  The Board notes that the Veteran's statements alone can be competent evidence of lay observable symptoms.  The October 2013 VA addendum opinion failed to provide a rationale that addressed the Veteran's statements that he self-medicated a left ankle condition and experienced daily pain since his 1979 injury.  

Therefore, the above actions are not in substantial compliance with the directives of the November 2012 and July 2013 Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the left ankle disorder claim must again be remanded so that the RO can arrange for an adequate VA opinion.

Prior Board remands note a January 1993 VA treatment note.  The electronic record contains VA treatment notes that only date back to July 1999.  On remand, efforts should be made to associate all pertinent VA treatment records prior to July 1999 with the electronic record.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records for the time period from January 1986 to July 1999.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Then, the RO must obtain a new VA medical opinion from the examiner who conducted the January 2013 VA examination, or from another appropriate examiner if the original is unavailable, to determine whether the Veteran's left ankle disorder is related to service, to include an in-service injury.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based upon review of the evidence of record, to specifically include the Veteran's VA medical records from January 2003, October 2004, June 2006, and August 2007, and with consideration of the Veteran's lay statements, the examiner must provide an opinion on whether the Veteran's left ankle disorder is related to service, whether alone or in conjunction with post-service event or injury.

The examiner is directed to specifically address the Veteran's statements regarding continuous symptoms of a left ankle disorder since his in-service injury.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

4. Thereafter, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5. After completing the above actions, and any other development deemed necessary, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



